Citation Nr: 1143450	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-02 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a higher initial rating for a lumbosacral strain with degenerative disc disease and osteophytes, evaluated as non-compensably disabling from April 1, 2005, to May 19, 2010, and as 10 percent disabling from May 20, 2010, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1969 to October 1969, and from November 1977 to March 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May 2006 and May 2011 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at a December 2009 videoconference hearing before the undersigned at the RO.  A transcript is associated with the claims folder.


FINDINGS OF FACT

1.  For the period on appeal from April 1, 2005, to May 19, 2010, the Veteran's lumbosacral disability was manifested by pain-free range-of-motion testing, without additional loss of motion due to pain on repetitive range-of-motion testing; objectively, forward flexion was 90 degrees and the combined range of lumbar motion was 275 degrees; ankylosis and incapacitating episodes have not been shown.  

2.  From May 20, 2010, forward, the Veteran's lumbosacral disability has been manifested by range-of-motion testing with pain at the end of the range, without additional loss of motion due to pain on repetitive range-of-motion testing; objectively, forward flexion has been no less than 80 degrees and the combined range of lumbar motion has been no less than 210 degrees; ankylosis and incapacitating episodes have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable evaluation for a lumbosacral strain with degenerative disc disease and osteophytes have not been met for the period from April 1, 2005, to May 19, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2011).

2.  The criteria for entitlement to an evaluation in excess of 10 percent for a lumbosacral strain with degenerative disc disease and osteophytes have not been met for the period from May 20, 2010, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

The Veteran's claim here arises from his disagreement with the initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment records (STRs), and the Veteran was afforded VA examinations in June 2005 and May 2010. 

The Board therefore finds that that no additional assistance is required to fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

With regard to this particular claim, the Board notes that the Rating Schedule and diagnostic codes regarding diseases and injuries of the spine were amended effective September 26, 2003, prior to the filing of the Veteran's request for service connection and disagreement with the evaluation assigned.  The present appeal is therefore governed by the current General Rating Formula for Diseases and Injuries of the Spine.  

For the pertinent Diagnostic Codes (DCs) 5235 to 5243 (unless DC 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes), a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, combined range-of-motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 
Finally, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range-of-motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

The new rating criteria also include the following pertinent provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Pursuant to DC 5243 (regarding intervertebral disc syndrome (IVDS)), a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months. 

A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method results in the higher evaluation.

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran was granted service connection for a lumbosacral strain with degenerative disc disease and osteophytes in the May 2006 rating decision that is the subject of this appeal.  He was assigned a non-compensable, or 0 percent, evaluation, effective from April 1, 2005, the day after he separated from active service.  

In a May 2011 rating decision, the RO granted a 10 percent evaluation, effective from May 20, 2010, the date of the VA examination upon which the increased rating was based.  

The Board has first considered the rating period on appeal through May 19, 2010, during which time the Veteran was assigned a non-compensable evaluation for his lumbosacral disability.  

While still in service, in January 2005, he complained of intermittent low back pain at a level of 2 out of 10 in severity for several days.  He denied numbness, weakness, radiation, and bowel or urine incontinence.  He also denied chronic back problems.  On examination, there was no tenderness and he had full range of motion.  Straight leg raising test was negative.  Strength was equal and adequate.  The doctor assessed mechanical low back pain, and prescribed pain medication.  

The Veteran was afforded a VA examination in June 2005.  He stated his low back pain began 20 years prior.  He had received no surgery, injection therapy, or assistive devices.  He said he was pain-free most of the time, and that the disability only bothered him when he aggravated it.  He was asked to evaluate the level of pain, but did not give a clear answer, so the examiner presumed that his pain was mild in nature.  He did not lose sleep or miss work because of it.  Flare-ups occurred with hard impact activities, and alleviation had no specific identified factors.  There was no present treatment being given, and no recommendation for surgical intervention. 

Physical examination revealed no tenderness or muscle spasm.  Forward flexion was to 90 degrees, extension was to 35 degrees, lateral flexion was to 40 degrees bilaterally, and rotation was to 35 degrees bilaterally.  All motions, active and passive, were unreduced by resistance or repetition.  Muscle mass and strength of the lower extremities was excellent.  No sensory deficit was apparent.  In commenting on DeLuca factors, the examiner stated that he saw minimal likelihood of reduction in range of motion.  X-rays showed degenerative disc disease at T12-L1.  

At the December 2009 Board hearing, the Veteran testified that he had daily back pain at a level of 2 to 4 out of 10, and that he regularly performed exercises to strengthen his back and prevent pain.  He occasionally had back spasms.  He was able to do "almost everything" in terms of daily activities, except that he had to be careful when performing certain activities such as shoveling snow.  He did not take any medications.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of a compensable evaluation for the rating period on appeal from April 1, 2005, to May 19, 2010.  

The range-of-motion test results from June 2005, described above, do not meet the criteria for the next higher rating category under the General Rating Formula for Diseases and Injuries of the Spine for DCs 5235 to 5243.  Flexion was to 90 degrees, which is above the range of the criterion for a 10 percent evaluation, and combined range-of-motion was 275 degrees, also well above the minimum criterion for a 10 percent rating.  Thus, the preponderance of the evidence does not more nearly reflect the criteria for a compensable evaluation, because range-of-motion findings show mobility measurements which fall solidly above the criteria listed in the 10 percent rating category.  Therefore, the non-compensable, 0 percent, rating is the appropriate evaluation for the period on appeal from April 1, 2005, to May 19, 2010.  38 C.F.R. § 4.7.    

Next, the Board has considered whether a compensable rating is warranted under DC 5243 based on incapacitating episodes.  As previously mentioned, DC 5243 deals with Intervertebral Disc Syndrome, which can include degenerative disc disease as seen on this Veteran's X-rays.  However, in order to meet the criteria for a compensable rating under this diagnostic code, the Veteran must show that a physician ordered bed rest to treat the disorder.  In this case, the Veteran told the 2005 VA examiner that he had not lost sleep or missed work due to back pain.  In addition, there are no physician's orders or other evidence in the claims file that his doctors prescribed bed rest.  Therefore, he does not meet the criteria for a higher rating under DC 5243.  

As stated above, the Board must consider whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by the next higher rating category.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07 (1995).  

The Veteran in this case did not report pain during range-of-motion testing at the 2005 VA examination.  Moreover, the examiner noted no additional limitation on repetition, and opined that there would be no additional loss of motion due to pain, weakness, impaired endurance, incoordination, or instability.  The Veteran testified at the 2009 Board hearing that he was able to perform almost all daily activities without back pain, and that he was not receiving treatment or taking pain medication for his back pain.  Thus, the overall evidence fails to show that his pain has resulted in additional functional limitation such as to enable a finding that his disability picture more nearly approximates the next-higher, 10 percent, evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's lumbar spine disability under Diagnostic Code 5242, which addresses degenerative arthritis of the spine.  DC 5242 is related to DC 5003, which also addresses degenerative arthritis.  This code provides that when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code (in this case, DC 5242), a rating of 10 percent is for application for each such major joint affected by limitation of motion.  The regulation specifies that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In this case, there were no objective findings of swelling, muscle spasm, or painful motion.  Thus, DC 5003 is not for application.  In addition, DC 5237, which addresses lumbosacral strain, does not allow for an increased evaluation based on the range of motion measurements and findings above.  DC 5243 addresses intervertebral disc syndrome and, as discussed above, the Veteran does not meet the criteria for application of that code.  There are no other applicable diagnostic codes available for consideration.  

The Board has also contemplated whether any separate evaluations are applicable here.  However, the Veteran has denied numbness, weakness, and radiation associated with his back disorder, and there have been no findings of radiculopathy.  In addition, muscle strength was normal and there were no sensory deficits at the 2005 VA examination.  Thus, there are no applicable separate ratings for the period from April 1, 2005, to May 19, 2010.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable evaluation for a lumbosacral strain with degenerative disc disease and osteophytes for the period from April 1, 2005, to May 19, 2010, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 
  
Next, the Board has considered whether the evidence for the period from May 20, 2010, forward, supports an evaluation in excess of 10 percent.  

The Veteran was afforded a VA examination in May 2010.  He reported pain at a level of 3 to 5 out of 10 in severity for 5 to 7 days at a time, about once a month.  Otherwise, he did not have pain.  He said that, about once a month, he looked like "the tin man," in that he walked stiffly and restricted his activity due to back pain.  These episodes had become more frequent in the last 5 or 6 years.  He denied pain, weakness, numbness, or tingling in his legs.  He had no fatigue or weakness in his back.  On good days, he was not limited in his ability to walk, sit, or stand, and he could run 5 miles, which he did several days a week.  On bad days, he took Ibuprofen and forced himself to run 5 miles, and his back would loosen up after he started running.  If he stood for longer than 10 minutes, it increased his pain if he had pain already.  He had monthly flare-ups that lasted about a week, treated with Ibuprofen as above.  He had recently begun physical therapy, but was not sure if it was helpful yet.  There had been no incapacitating episodes in the last year.  

On clinical examination, there was a significant decrease in the usual lumbar lordosis.  There was moderate intermittent muscle spasm that was palpable, although the paraspinals in the lumbar spine were non-tender.  There was muscle spasm and guarding severe enough to result in the lordosis, but did not change his gait.  There was tenderness to palpation over the L5-S1 interspace and the sacrum.  Straight leg raising test was negative.  Flexion of the thoracolumbar spine was to 80 degrees with no pain.  Extension was to 20 degrees with pain at 20 degrees.  Lateral flexion was to 25 degrees bilaterally with pain at 25 degrees.  Rotation was to 30 degrees with no pain on the left, and pain at 30 degrees on the right.  There was no significant change in active range of motion following repeat testing 3 times against resistance, and no additional loss of range of motion was recommended due to painful motion, weakness, impaired endurance, incoordination, or instability.  An X-ray showed mild progression of spondylosis when compared to the prior examination.  The examiner assessed lumbar degenerative disc disease and spondylosis with painful, limited range of motion.  There was no evidence of lumbosacral radiculopathy.  

Based on the foregoing, the Board finds that the evidence fails to support an evaluation in excess of 10 percent for the period from May 20, 2010, forward.  

The range of motion findings at the May 2010 VA examination, described above, do not meet the criteria for the next higher rating category under the General Rating Formula for Diseases and Injuries of the Spine for DCs 5235 to 5243.  The test showed flexion to 80 degrees with a combined range of motion of 210 degrees, both on the higher end of the range of criteria for the 10 percent rating category.  Therefore, the 10 percent rating assigned by the RO is the appropriate evaluation.  38 C.F.R. § 4.7.

Next, as above, the Board has considered whether a rating in excess of 10 percent is warranted under DC 5243 based on incapacitating episodes.  The Veteran stated at the 2010 VA examination that he had not had any incapacitating episodes in the past year, nor are there any physician's orders or other evidence in the claims file that his doctors did, indeed, prescribe bed rest.  Therefore, he does not meet the criteria for a higher rating under DC 5243.      

As also stated above, the Board must consider whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by the next higher rating category.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  

The Veteran reported pain at 20 degrees of extension, 25 degrees of lateral flexion, and at 30 degrees of rotation on the right side only.  However, the examiner noted no further limitation of motion on repeated efforts, and after three repetitions, no additional limitation of motion or joint function due to pain, fatigue, weakness, lack of endurance, or incoordination.  Thus, the overall evidence fails to show that the Veteran's pain has resulted in additional functional limitation such as to enable a finding that his disability picture more nearly approximates the next-higher, 20 percent, evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  The maximum evaluation possible under DC 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Thus, it does not allow for a higher evaluation.  In addition, a higher evaluation is not warranted under DC 5243, as discussed above.  Finally, DC 5237, which addresses lumbosacral strain, does not allow for an increased evaluation based on the range of motion measurements and findings above.  There are no other applicable codes available for consideration.  

The Board has also contemplated whether any separate evaluations are applicable here.  In this case, the 2010 VA examiner specifically stated that there were no findings of radiculopathy, and the Veteran denied pain, weakness, or numbness in his extremities.  Thus, there is no evidentiary support for any separate evaluation.  

In conclusion, the evidence does not support an evaluation in excess of 10 percent for the Veteran's back disability for the portion of the rating period on appeal from May 20, 2010, forward.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra. 

In addition to the foregoing, the Board has considered whether the Veteran's service-connected lumbosacral strain with degenerative disc disease and osteophytes warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked inference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  In addition, there is no indication that the Veteran has missed work due to his back pain.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.
  

ORDER

Entitlement to an initial compensable rating for a lumbosacral strain with degenerative disc disease and osteophytes, for the period from April 1, 2005, to May 19, 2010, is denied.  

Entitlement to an evaluation in excess of 10 percent for a lumbosacral strain with degenerative disc disease and osteophytes, for the period from May 20, 2010, forward, is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


